Citation Nr: 1146326	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, claimed as rectal bleeding.

2.  Entitlement to service connection for Morton's neuroma, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from December 1976 to April 1977, from October 2001 to November 2002, from February 2003 to February 2004, and from April 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Hemorrhoids were first noted during a period of active duty, and the Veteran continues to have hemorrhoids.

2.  Morton's neuroma of the right foot was first suspected during a period of active duty, and the Veteran continues to have Morton's neuroma of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for Morton's neuroma, right foot, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Given the favorable grant of service connection for the Veteran's claims, any deficiencies as to VA's duties to notify and assist are deemed moot and no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Hemorrhoids

Air Force National Guard examinations in April 1981, January 1985, February 1986, December 1989, November 1993, and November 1998 do not note any complaints or findings related to hemorrhoids.  Anus and rectum examinations were normal.  

In April 2005, during the Veteran's most recent period of active duty, a private treatment record noted complaints of rectal bleeding (bright red), with a previous history of hemorrhoids seven years ago.  Examination showed internal hemorrhoids.  

A VA examination in July 2006 noted the Veteran complained of rectal bleeding with a reported onset of December 2004.  The Veteran stated that he continued to have bright red blood on the tissue daily after bowel movements.  He reported a previous surgery for hemorrhoids 15 years earlier.  The examiner diagnosed rectal bleeding.

A May 2007 colonoscopy report noted the Veteran complained of rectal bleeding.  Colonoscopy showed small internal hemorrhoids.

The record shows that the Veteran reported rectal bleeding during a period of active duty in 2005.  Internal hemorrhoids were noted at that time.  He has consistently complained of rectal bleeding since that time, and the colonoscopy in May 2007 confirmed the presence of internal hemorrhoids.  While the Veteran has reported a previous history of earlier diagnosis and treatment of hemorrhoids, the medical examinations of record dated prior to his most recent period of active duty do not document any finding of hemorrhoids either by history or on examination, and the current diagnosis appears to have been made while he was on active duty.  Thus, the evidence supports a conclusion that the Veteran's current hemorrhoids disability began in service, and service connection is granted.

Right Foot

Air Force National Guard examinations in April 1981, January 1985, February 1986, December 1989, November 1993, and November 1998 do not note any complaints or findings related to Morton's neuroma of the right foot.  

The Board notes that an Air Force National Guard Bureau Special Order document dated February 28, 2003, of record shows that the Veteran was called to active duty for the period from February 28, 2003, to February 26, 2004.

A February 4, 2004 private treatment record noted that the Veteran reported sharp pain of the ball of his right foot.  "? Morton's neuroma" was noted.  A July 2006 VA examination noted Morton's neuroma of the right foot with a reported onset in 2004.  VA treatment records dated in February 2008 and April 2008 noted Morton's neuroma, bilaterally.  A July 2008 VA examination noted right foot Morton's neuroma that was less likely than not related to the Veteran's service connected degenerative disc disease of the lumbar spine.

The record shows that the Veteran reported right foot pain in February 2004, during a period of active duty, that was suspected of being Morton's neuroma.  He has consistently complained of right foot pain since that time, and VA outpatient and examination reports dated in 2006 and 2008 have diagnosed Morton's neuroma of the right foot.  The evidence supports a conclusion that the Veteran's current Morton's neuroma of the right foot began in service, and service connection is granted.


ORDER

Service connection for hemorrhoids is granted.

Service connection for Morton's neuroma, right foot, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


